                                                                     USDC-SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT
                                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC#:
                                                                     DATE FILED:   J-/a-7 /
                                                                                     )-0.

 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 PENSION FUND, WELFARE FUND,
 ANNUITY FUND, APPRENTICESHIP,
 JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND,
 CHARITY FUND and THE NEW YORK
 CITY AND VICINITY CARPENTERS
 LABOR-MANAGEMENT CORPORATION,                                       No. l 7-CV-5210 (RA)

                               Plaintiffs,                                 ORDER

                          V.

 SHORECON-NY, INC. AND WASHINGTON
 INTERNATIONAL INSURANCE
 COMPANY,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

          On January 21, 2020, Plaintiffs requested a certificate of default against Defendant Shorecon-

NY, Inc. from the Clerk of Court. Dkt. 49. On January 22, the Clerk of Court entered the certificate

of default. Dkt. 51. Plaintiffs, however, have not filed a motion for default judgment pursuant to

Federal Rule of Civil Procedure 55(b)(2) and Local Civil Rule 55.2(b). If Plaintiffs still intend to

seek a default judgment against Defendant Shorecon-NY, Inc., Plaintiffs must do so in accordance

with this Court's individual rules, as provided in Attached A, no later than March 10, 2020.

SO ORDERED.                                                      J       /i
                                                                 I      I ,
 Dated:            February 27, 2020
                   New York, New York                         /~-/
                                                        Ronnie Abrams
                                                        United States District Judge
